THE COURT.
This appeal is taken from order of the trial court made after filing of clerk’s transcript in case No. 9805 (ante, p. 140, [40 Pac. (2d) 586]), this day decided. Attention of said court having been directed to the inclusion in the clerk’s transcript of improper matters referred to in the earlier appeal, it undertook to make a further order setting aside its certification to said transcript on the ground that said order had been inadvertently entered.
Assuming, without deciding, that the order setting aside the certificate was ineffectual, as appellant urges, it appears that the question has become moot by reason of our decision of the above-mentioned appeal, in which said transcript was filed, the decision being adverse to appellant’s contention notwithstanding this latter order of the trial court.
Appeal dismissed.